DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites “…wherein determining further comprises…”.  As presented in the claims, it is unclear whether “determining” is referring to the same step of “determining desired cell output voltages” of claim 1, or is referring to a different step.  If they are the same then “the” or “said” should be used.  If they are different then “second” or similar language should be inserted.  The examiner notes that as explained below, for the purposes of examination claim 10 has been treated as though it is dependent on claim 1.
Claim 10 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 recites “The method of claim, …” without specifying a claim number.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For the purposes of examination, claim 10 has been treated as though it is dependent on claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-4, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Chidester et al. US 2017/0005371 A1 (“Chidester”) in view of Caren et al. US 2014/0300311 A1 (“Caren”).
As to claim 1, Chidester discloses a method of operating a battery management system processor to achieve voltage balancing, wherein the battery management system processor comprises a data communications circuit connected to a power output terminal of a battery pack (Chidester Figures 2 or 3 – e.g., a battery management system in communication with battery pack and monitoring elements), and wherein the battery management processor performs the following steps: 
i) obtaining cell voltage, cell current, cell temperature and cell fuse status data for each of a plurality of battery cells by transmitting and receiving via the data communications circuit (Chidester Paragraphs 8 or 55-56 – e.g., monitoring of battery status, including voltage, current, temperature, and tripped circuit or blown fuse indicators), 
ii) determining desired cell output voltages based on the cell voltage, cell current, cell temperature for each of the plurality of battery cells (disclosed by Caren, see below), and 
iii) transmitting desired cell output voltage data to the data communications circuit of each of the plurality of battery cells using the data communications circuit of the battery management system processor (Chidester Paragraphs 52-57 – e.g., battery control by the BMS, in combination with Caren, see below).
Chidester discloses many of the elements of claim 1, including the monitoring and control of a battery pack by a battery management system.  Chidester discloses control of the battery pack to output cell power in response to sensor readings using signals from the BMS, but does not explicitly teach the use of desired cell output voltages.  However, the missing element is well known in the art because while disclosing a portable battery pack, Caren teaches a battery pack with adjustable power outputs which may be changed to meet specific voltage requirements (Caren Paragraphs 10 or 21-22).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the control method of Chidester to use the targeted voltage output details of Caren because doing so would allow more precise control of the battery pack and allow the energy from the batteries to be used in a wider variety of situations or use cases.
As to claim 2, Chidester and Caren disclose the method of claim 1.  Chidester and Caren further disclose wherein the battery management processor further comprises a micro-processor based controller or microcontroller (MCU) that executes a computer program to monitor and control battery passive cell balancing and a control switch via a control signal.  Chidester discloses a battery management system with a processor which uses signals to monitor and control the battery cells (e.g., Chidester Figures 2-3 or Paragraph 52).  Chidester does not explicitly disclose that the system is used to control cell balancing.  However, Chidester does teach that battery cell balance is a goal of the energy storage system design (Chidester Paragraph 4).  It would have been obvious to one having ordinary skill in the art at the time the invention was made that the battery management system could be used for battery cell balancing because doing so was known to be an objective of battery management systems at the time.
As to claim 3, Chidester and Caren disclose the method of claim 2.  Chidester and Caren further disclose that data is communicated to the battery pack controller using communications protocols (e.g., Paragraphs 52 or 55).  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the plurality of battery cells to respond to requests from the controller to provide battery cell operating measurement data to the controller to achieve voltage balancing because the use of requests for data is commonly used in communications protocols - e.g., in the form of a handshake, ready signal, clock signal, or some other communication.
As to claim 4, Chidester and Caren disclose the method of claim 1.  Chidester and Caren further disclose wherein each of the plurality of battery cells further comprises a micro-controller (Chidester Figure 3 or Paragraph 53 – e.g., the combination of battery string and string control unit, see additional explanation below), and wherein the controller collects periodic and repeated communication broadcasts of battery cell data received from the battery cell micro-controllers at predetermined time intervals to achieve voltage balancing (Chidester Paragraphs 52 or 55 – e.g., data communicated to the battery pack controller using communications protocols, predetermined time intervals necessary in digital communications with a specified protocol).  The examiner notes that Chidester Figure 3 or Paragraph 53 show a string control unit as part of the battery management system.  However, the combination of battery string and string control unit is separate from the battery pack controller, and together may be considered the “battery cell”, and/or it would have been obvious to one having ordinary skill in the art at the time the invention was made that the monitor board and string control unit could be organized to be part of the battery string.
As to claim 9, Chidester and Caren disclose the method of claim 1.  Chidester and Caren further disclose wherein each of the plurality of battery cells further comprises unique identification when communicating with a micro-processor based controller or microcontroller (MCU) (Chidester Figures 2-3 – e.g., each signal has a unique label or identifier, or Chidester Paragraphs 52 or 55 – use of communications protocols).
As to claim 10, Chidester and Caren disclose the method of claim 1 (see 35 USC 112 section above).  Chidester and Caren further disclose wherein determining further comprises determining cell fuse status for each of the plurality of battery cells (Chidester Paragraphs 8 or 55-56 – e.g., actions taken based on tripped circuit or blown fuse indicators).
Claim(s) 6, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chidester and Caren as applied to claim 2 above, and further in view of Chiang et al. US 2016/0181801 A1 (“Chiang”).
As to claim 6, Chidester and Caren disclose the method of claim 2.  Chidester and Caren teach battery cell control, but do not explicitly disclose the additional elements of claim 6.  However, the missing element is well known in the art because while disclosing battery module control, Chiang teaches the use of shunting battery cell outputs in order to balance states of charge and control output voltages (Chiang Paragraphs 4-5).  It would have been obvious to one having ordinary skill in the art at the time the invention was made for the controller to operate in order to direct micro-processor controllers within each of the plurality of battery cells to enable or disable cell balance shunts within each of the plurality of battery cells to achieve a desired cell voltage because doing so would allow the system to control cell discharge while balancing SoC and cell wear.
Claims 11 and 12 recite elements similar to claims 1, 2, and 6, and are rejected for the same reasons.
Allowable Subject Matter
Claims 5, 7, 8, and 13 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a method or system having the combination of steps or elements in the claims including, among other elements, the shunt resistance manipulation and BMS behavior of the claims, in combination with the monitoring and analysis details of the claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYCE M AISAKA whose telephone number is (571)270-5808. The examiner can normally be reached M-F: 6:30AM-5:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYCE M AISAKA/           Primary Examiner, Art Unit 2851